Citation Nr: 1200781	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-22 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for left ankle post-traumatic arthritis, status-post left ankle reconstruction.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which, in pertinent part, denied the Veteran's claim for an increased rating for his left ankle disability.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Jurisdiction over this matter was transferred on multiple occasions during the course of this appeal, and was finally transferred to the Winston-Salem, North Carolina RO in approximately March 2009.

This matter was remanded by the Board in February 2011 to allow a requested RO (Travel Board) hearing to be scheduled.  However, the Veteran did not appear for this hearing, which was scheduled in August 2011.  This request is therefore deemed to be withdrawn.  38 C.F.R. § 20.704(d).
 
Subsequent to the issuance of the November 2008 supplemental statement of the case (SSOC), additional evidence pertinent to the claim on appeal was submitted.  RO consideration of this evidence was waived by the Veteran in November 2011.  38 C.F.R. § 20.1304 (2011). 

The issue of entitlement to an increased rating for left calf atrophy was raised by the Veteran in a February 2011 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's left ankle disability manifested as subjective complaints of pain with dorsiflexion and plantar flexion that was limited to five degrees, at worst, and most closely approximates marked limitation of ankle motion.

CONCLUSION OF LAW

The criteria for a rating of 20 percent for left ankle post-traumatic arthritis, status-post left ankle reconstruction are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.27, 4.71a, 5010, 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

As discussed below, the Veteran specifically indicated that a 20 percent rating would satisfy the instant appeal.  The Board is granting this benefit herein.  Given the Board's favorable disposition of the Veteran's claim for an increased rating, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's left ankle post-traumatic arthritis, status-post left ankle reconstruction is currently rated under hyphenated diagnostic codes 5010-5271, for traumatic arthritis and limitation of ankle motion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Moderate limitation of ankle motion warrants a 10 percent rating and marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5271.

The normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the subastraglar or tarsal joint in a good weight-bearing position warrants a 10 percent rating and such ankylosis in a poor weight-bearing position warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5272.

Ankle ankylosis in plantar flexion of less than 30 degrees warrants a 20 percent rating.  Such ankylosis between 30 degrees and 40 degrees or in dorsiflexion between zero degree and 10 degrees warrants a 30 percent rating.  Such ankylosis at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.  38 C.F.R. § 4.71a, 5270.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 93 (30th ed. 2003).

Malunion of the os calcis or astragalus with a moderate deformity warrants a 10 percent rating and a 20 percent rating with a marked deformity.  38 C.F.R. § 4.71a, 5273.

Astragalectomy (surgical removal of the talus bone) warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5274.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code or the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Left Ankle Claim

A January 2007 VA left ankle X-ray revealed moderate to severe degenerative joint disease of the left ankle.

A February 2007 VA orthopedic consultation noted that there was limited left ankle flexion and extension while subtalar motion was full.  

An April 2007 VA orthopedic examination reflected the Veteran's complaints of worsening left ankle aching and stiffness with limited range of motion.  Physical examination revealed a left ankle deformity with medial and lateral swelling and tenderness in the mediolateral malleolus.  He had pain with weight bearing and an antalgic gait. Dorsiflexion was from zero degrees to 10 degrees, plantar flexion was from zero degrees to 30 degrees, inversion was from zero degrees to 10 degrees and eversion was from zero degrees to five degrees.  The ankle was painful on extremes of all range of motions.  There were no additional limitations of motion after three repetitions of movement during physical examination due to pain, fatigue, incoordination, weakness or lack of endurance.  Following this examination, a diagnosis of a sprained left ankle status-post surgical repair with moderate to severe degenerative joint disease was made.

An April 2009 VA physical therapy treatment note indicated the left ankle dorsiflexion and plantar flexion were "within normal limits;" specific range of motion was not provided.

An August 2009 VA orthopedic examination reflected the Veteran's reports of burning, aching, oppressing, sharp and cramping left ankle pain that was rated as "10/10."  This pain was exacerbated by physical activity and relieved by medication.  He ambulated using a cane due to left ankle pain.  Dorsiflexion was to five degrees with pain at five degrees and plantar flexion was to 20 degrees with pain at 20 degrees.  Range of motion was additionally limited by pain, fatigue, weakness, lack of endurance, incoordination and pain but the degree of additional limitation was not noted.

A November 2010 VA orthopedic treatment note indicated that the Veteran had pain on inversion and eversion of the ankle and only a "job" of motion to the anterior superior position.  An accompanying left ankle X-ray showed marked arthritic changes of the ankle and what appeared to be avascular necrosis involving the entire body of the talus which was contracted, small and obviously avascular compared to the head and neck.  There was no motion in the ankle itself and he had limited motion of the subtalar joint.  The orthopedist opined that the Veteran will eventually under a fusion but the extent of this fusion was not certain at this time.

A June 2011 VA orthopedic examination reflected the Veteran's reports of constant left ankle pain that was described as burning, aching, oppressing, sharp and cramping.  He rated this pain as "10/10" but was able to function while using medication.  This pain was exacerbated by physical activity and stress and was relieved with medication.  Physical examination of the left ankle revealed tenderness, deformity and guarding of movement but was negative for edema, instability, abnormal movement, effusion, weakness, redness, heat, malalignment and drainage.  There was no ankle deformity or ankylosis.  Dorsiflexion and plantar flexion were to five degrees with pain beginning at one degree and was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Following this examination, a diagnosis of left ankle, status-post left ankle reconstruction, was made.

The Veteran's left ankle disability is currently rated as 10 percent disabling due to traumatic arthritis and moderate limitation of motion.  Dorsiflexion and plantar flexion were measured to be to five degrees, at worst, with range of motion to one degree on repetitive motion.  An August 2009 VA examination found that there was additional limitation of ankle motion due to the Deluca criteria but did not provide a specific degree of additional limitation.  A "job" of motion was noted in a November 2010 VA treatment note although the specific measurements were not clear.  Such motion most closely approximates marked limitation of ankle motion.  38 C.F.R. § 4.71a, 5271.

The Veteran wrote in a January 2007 statement that a 20 percent rating for his left ankle disability would satisfy his appeal.  As the instant decision grants such a rating, this award of benefits satisfies and resolves the Veteran's appeal on this matter.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (claimant may limit an appeal to a specific evaluation).

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's left ankle disability manifested as dorsiflexion and plantar flexion was limited to five degrees, at worst, with subjective complaints of pain.  These factors are contemplated by the rating criteria and there have been no reported factors outside the rating schedule.  The Veteran reported in an April 2007 VA examination that he had to use two to three days of sick leave in the past year.  In addition, the Veteran has not reported marked interference with employment.  Hence, referral for consideration of an extra-schedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

It is the policy of VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). 

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The Veteran does not meet the schedular criteria for TDIU as he does not have a single disability or a combined rating based affecting a single body system which was rated in excess of 60 percent.  Consideration of TDIU on a schedular basis is therefore precluded for any period during the course of this appeal.  38 C.F.R. § 4.16(a).

In an April 2007 VA examination, the Veteran reported working as a security guard.  Consideration of TDIU, under 38 C.F.R. § 4.16(b), is therefore not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).






ORDER

Entitlement to a 20 percent rating for post-traumatic arthritis, left ankle, status-post left ankle reconstruction is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


